[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                     FILED
                            ________________________         U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                    July 12, 2006
                                  No. 06-11281                  THOMAS K. KAHN
                              Non-Argument Calendar                 CLERK
                            ________________________

                       D. C. Docket No. 04-02274-CV-AR-M

DONNIE ARRINGTON,

                                                          Plaintiff-Appellee,

                                         versus

CHARLES CLIFTON,

                                                          Defendant-Appellant,

CHASE JENKINS, individually and in his
official capacity as an officer of the City of
Rainbow City Police Department, et al.,
                                                          Defendants.

                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                           _________________________

                                    (July 12, 2006)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      One of the defendants, Charles Clifton, appeals the order of the district court

denying him qualified immunity. The trial judge found that the facts are not, at

this stage, undisputed.

      We have reviewed the briefs, record and the order of the district judge. We

agree that questions of fact, hotly disputed, prevent grant of qualified immunity.

      AFFIRMED.




                                          2